Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 14-33 are pending.
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 19, 20, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as result of amendment to claim 14 which claim 21 depends on. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 depends on amended claim 14, amended claim 14 requires the light-emitting units in each pixel column of the pixel array correspond to sub-pixels of at least two different colors. 
Claim 21 further requires wherein the light-emitting units of the plurality of sub-pixels correspond to four different colors, and the drive switches corresponding to two of the four different colors are independently and repeatedly arranged in respective columns, while the drive switches corresponding to the other two colors are alternately arranged in a column direction.
In fig. 1-5 of filed specification, sub-pixels of claimed display device correspond to only three different colors. The only support for claimed subject matter in claim 21 is shown in fig. 6 of filed specification, wherein sub-pixels corresponds to four different colors. However, disclosed subject matter in fig. 6, paragraphs 59, 60 of filed specification does not disclose wherein each pixel column contains light-emitting units of at least two different colors, as required by amended claim 14. The specification lack 
Hence, claim 21 depending on claim 14 contains subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 26, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, Korean Pat. App. Pub. 10-2013-0000997 (hereinafter “Kim”).
Regarding claim 14, Kim discloses a display panel (fig. 1, paragraph 21, liquid crystal display) , comprising: 
a plurality of sub-pixels formed in a display region (fig. 2, paragraph 22, pixel array 10), wherein each of the sub-pixels comprises a light-emitting unit (paragraphs 22, 25, each pixel comprises liquid crystal cell and emit light from backlight through control of TFT switch) and a drive switch (paragraph 22, each pixel comprises TFT switch connecting gate line, data/source line and pixel electrode), the light-emitting unit comprises a first electrode, the drive switch is electrically connected to the first electrode (paragraph 22, The liquid crystal cell of the array of pixel (10) is , and the light-emitting units in the plurality of sub-pixels form a pixel array comprising a plurality of pixel columns (see fig. 2, pixel array of plurality of pixel columns), wherein 
the light-emitting units in each pixel column of the pixel array correspond to sub-pixels of at least two different colors (see illustrated fig. 2, below, light emitting elements P in columns are formed of alternating columns of R/B colors, G/R colors, and B/G colors ); the drive switches in the plurality of sub-pixels form a drive array; in the drive array, in drive columns correspondingly connected to the pixel columns comprising sub-pixels of at least two different colors, the drive switches in at least one drive column drive-control the light-emitting units of the same color (see illustrated fig. 2, below, plurality of drive columns of switch T formed between pixel columns, the switch Ts in each columns are connected to liquid crystal cell of same color).

    PNG
    media_image1.png
    664
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    551
    731
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    674
    643
    media_image4.png
    Greyscale

Regarding claim 15, Kim discloses the display panel of claim 14, wherein the display panel further comprises a peripheral drive circuit located in a non-display region, the peripheral drive circuit comprising a source drive circuit providing data signals to the drive switches (fig. 1, paragraphs 21, 22, 26 “Referring to Fig. 1" the liquid crystal display according to the embodiment of the present invention 

Regarding claim 26, Kim discloses the display panel of claim 14, wherein the drive switch includes a drive transistor, and a drain electrode of the drive transistor is electrically connected to the first electrode (paragraph 33, “The data voltage in which the first thin film transistor (T11) is supplied in response to the gate pulse from the j (the j is the positive integer less than the n) gate line through the i (the i is the positive integer less than the m) data line is supplied to the first pixel electrode (P11). The first pixel electrode (P11) is arranged in the left side of the i data line. The gate electrode of the first thin film transistor (T11) is connected to the j gate line. The drain electrode of the first thin film transistor (T11) is connected to the i data line and the source electrode is connected to the first pixel electrode (P11).”)

Regarding claim 32, Kim discloses a display device, comprising the display panel described in claim 14 (paragraph 21, the liquid crystal display according to the embodiment of the present invention comprises the LCD panel).
claim 33, Kim discloses the display panel of claim 14, wherein the drive switches in each drive column are aligned with each other (see Kim, fig. 2, switches in each column are aligned by connecting to same source line)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in further view of Kim et al., U.S. Pat. App. Pub 20140354285 (hereinafter “Kim’285”).
Regarding claims 16-18, Kim discloses the display panel of claim 15.
further comprising a plurality of switch elements, wherein in the same drive column, the source drive circuit provides corresponding data signals for the drive switches corresponding to different colors by the different switch elements; (from claim 17) wherein the source drive circuit comprises a plurality of switch signal lines and a plurality of data signal lines, the switch elements are connected to the switch signal lines and the data signal lines, and the switch signal lines are used for controlling conduction of the switch elements, and the data signal lines provide data signals for the drive switches of a corresponding color by the switch elements; and
(from claim 18) wherein in different drive columns, each of the switch elements corresponding to the drive switches of the same color is connected to the same switch signal line.
In similar field of endeavor of display device with driven pixel array, Kim’285 discloses a display panel (fig. 2, paragraphs 44), comprising: a plurality of sub-pixels formed in a display region (fig. 2, fig. 4, paragraphs 46, 65, pixel units), wherein each of the sub-pixels comprises a light-emitting unit and a drive switch (fig. 3, paragraphs 55-57, pixel circuit comprising OLED and driving switch T2), the light- emitting units in the plurality of sub-pixels form a pixel array comprising a plurality of pixel columns (fig. 4, paragraph 65, “the pixel unit 110 includes the first pixels, the second pixels, and the third pixels emitting different colors.”, the drive switches in the plurality of sub-pixels form a drive array (fig. 4, pixels formed in array, each paragraph 65, “The respective pixels include the pixel circuit PC shown in FIG. 3”, that is, each pixel include a driving further comprising a plurality of switch elements (fig. 4, paragraph 77, plurality of switches M1-M5), wherein in the same drive column, the source drive circuit provides corresponding data signals for the drive switches corresponding to different colors by the different switch elements (fig. 4, paragraph 78, “Gates of the first panel test switches M1 and fourth panel test switches M4 are connected in common to a wiring 174 d supplying a first panel test control signal T_Gate_C1, gates of the second panel test switches M2 and the fifth panel test switches M5 are connected in common to a wiring 174 e supplying a second panel test control signal T_Gate_C2”, herein, data signal of different red and blue colors are supplied by different switch elements M1, M2, M4, M5, paragraph 79, “Since the red pixels R and the blue pixels B are connected to one data line, the first panel test control signal T_Gate_C1 and the second panel test control signal T_Gate_C2 alternately turn on/off the first panel test switch M1 and fourth panel test switch M4 and the second panel test switch M2 and the fifth panel test switch M5, respectively, thereby supplying the red test signal DC_R and the blue test signal DC_B to the red pixels R and the blue pixels B, respectively”); wherein the source drive circuit comprises a plurality of switch signal lines and a plurality of data signal lines (Kim, fig. 4, paragraph 77, plurality of switch signal lines T_Gate_C1 – T_Gate_C3, and plurality of data signal lines DC_R, DC_B, DC_G), the switch elements are connected to the switch signal lines and the data signal lines, and the switch signal lines are used for controlling conduction of the switch elements (paragraph 78, “Gates of the first panel test switches M1 and fourth panel test switches M4 are connected in common to a wiring 174 d supplying a first , and the data signal lines provide data signals for the drive switches of a corresponding color by the switch elements (paragraph 77, “the first panel test signal wiring 174 a, the second panel test signal wiring 174 b, and the third panel test signal wiring 174 c are wirings for receiving a red test signal DC_R, a blue test signal DC_B, and a green test signal DC_G, which are direct currents, from the pad unit 180 while performing the panel test S4. The red test signal DC_R, the blue test signal DC_B, and the green test signal DC_G are supplied to the respective data lines D1 to D8 m through the panel test unit 170”), and wherein in different drive columns, each of the switch elements corresponding to the drive switches of the same color is connected to the same switch signal line (Kim, fig. 4, paragraph 77, for all drive column comprising of red color pixel, switch elements M1 and M4 corresponding to drive columns are connected to same switch signal T_Gate_C1, for all drive column comprising of blue color pixel, switch elements M2 and M5 corresponding to drive columns are connected to same switch signal T_Gate_C2, for all drive column comprising of green color pixel, switch elements M3 corresponding drive columns are connected to same switch signal T_Gate_C3).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of test circuit for pixel array of display device with above described circuit components, such as disclosed by Kim’285, into the display device of further comprising a plurality of switch elements, wherein in the same drive column, the source drive circuit provides corresponding data signals for the drive switches corresponding to different colors by the different switch elements; (from claim 17) wherein the source drive circuit comprises a plurality of switch signal lines and a plurality of data signal lines, the switch elements are connected to the switch signal lines and the data signal lines, and the switch signal lines are used for controlling conduction of the switch elements, and the data signal lines provide data signals for the drive switches of a corresponding color by the switch elements; and (from claim 18) wherein in different drive columns, each of the switch elements corresponding to the drive switches of the same color is connected to the same switch signal line, the result would have been predictable and would provide benefit of allowing test for defect to be performed on display device and enable repairment of panel defect (Kim’285, paragraphs 40, 41).

Regarding claim 27, Kim in view of Kim’285 discloses the display panel of claim 17, wherein in each drive column corresponding to the same color, the plurality of drive switches in the drive column are connected to the peripheral drive circuit by one switch element (Kim’285, fig. 4, paragraph 77, in drive column corresponding to same color, drive switches of pixels would be connected to the peripheral drive circuit via one switch, such as switch element M3 for green color).
Regarding claim 28, Kim in view of Kim’285 discloses the display panel of claim 17, wherein only one switch signal line is configured in the peripheral drive circuit for the drive columns corresponding to the same color (Kim’285, fig. 4, paragraph 77, for example, only switch signal T_Gate_C1 is configured to drive red color columns, only switch signal line T_Gate_C3 is configured to drive green color columns).
Regarding claim 29, Kim in view of Kim’285 discloses the display panel of claim 17, wherein only one data signal line is configured in the peripheral drive circuit for the drive columns corresponding to the same color (fig. 4, paragraph 77, for example, only data signal line DC_R is configured to drive red color columns, only data signal line DC_G is configured to drive green color columns)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in further view of Iketsu et al., U.S. Pat. App. Pub. 20050247939 (hereinafter “Iketsu”).
Regarding claim 22, Kim discloses the display panel of claim 14.
Kim does not disclose in particular wherein each drive switch is electrically connected to the first electrode via a contact hole, a drive column corresponding to a same predetermined color is arranged between adjacent two pixel columns, and the first electrodes corresponding to the same predetermined color extend to a region between the two pixel columns, and are connected to the contact holes of the drive switches corresponding to the same predetermined color.
In similar field of endeavor of display panel, Iketsu discloses interconnections of display device (see abstract), wherein drive switch (fig. 5, paragraph 12, TFT 203) for pixel element (fig. 7B, paragraph 59, EL element 7 a formed in each sub-pixel which corresponds to each of the RGB primaries included in one pixel) is connected to a first 

    PNG
    media_image5.png
    780
    832
    media_image5.png
    Greyscale

	Kim discloses display panel with predetermined color arranged in column, Iketsu discloses similar display panel with pixel matrix and details of component interconnection. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of display device, wherein drive switch for pixel element is connected to a first electrode via a contact hole, with a drive column corresponding to same pixel element arranged between adjacent pixel columns, and the first electrodes extends to a region between two pixel columns, and are connected to wherein each drive switch is electrically connected to the first electrode via a contact hole, a drive column corresponding to a same predetermined color is arranged between adjacent two pixel columns, and the first electrodes corresponding to the same predetermined color extend to a region between the two pixel columns, and are connected to the contact holes of the drive switches corresponding to the same predetermined color, the result would have been predictable and would allow display signals to be sent to pixel elements to drive display panel to display intended image. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in further view of Bai et al., U.S. Pat. App. Pub. 20160253972 (hereinafter “Bai”).
	Regarding claim 23, Kim discloses the display panel of claim 14, wherein the plurality of sub-pixels correspond to three different colors (Kim, fig. 2, pixel array includes red, green, and blue sub-pixels).
Kim does not disclose in particular in a column direction of the pixel array, the light-emitting units corresponding to the three different colors are successively arranged, and in a row direction of the pixel array, the light-emitting units corresponding to a same color are staggered along the column direction.
In similar filed of art of display pixel arrangement (paragraph 2, 3), Elliott disclose the particular pixel arrangement of light-emitting units corresponding to three different colors are successively arranged in column direction, and in a row direction of the pixel 

    PNG
    media_image6.png
    800
    1051
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of pixel arrangement of light-emitting units corresponding to three different colors are successively arranged in column direction, and in a row direction of the pixel array, the light-emitting units corresponding to a same color are staggered along the column direction, such as disclosed by Bai, into the display device of Kim with corresponding drive switches for each sub-pixels, to constitute wherein the plurality of sub-pixels correspond to three different colors, in a column direction of the pixel array, the light-emitting units corresponding to the three different colors are successively arranged, and in a row direction of the pixel array, the light-emitting units corresponding to a same color are staggered along the column direction, the combination is incorporation of a known pixel arrangement technique into pixel driving technique with predicable result, the result would have been predictable and would result display device with three colors sub-pixels having improved subpixel rendering ability to display intended image.
 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in further view of Peng et al., U.S. Pat. App. Pub. 20150364526 (hereinafter “Peng”).
Regarding claims 24 and 25, Kim discloses the display panel of claim 14.
Kim does not disclose in particular (from claim 24) wherein a plurality of sub-pixels forms a plurality of pixel units arranged in an array, each pixel unit comprises three sub-pixels corresponding to different colors, and the light-emitting units of the three sub-pixels in each pixel unit are arranged in adjacent two columns of the pixel array,  and (from claim 25) wherein an arrangement structure obtained by reversing each pixel unit by 180 degrees along a row direction is identical with an arrangement structure of an adjacent pixel unit in a same column.
In similar filed of art of display pixel arrangement, Peng discloses a pixel structure for display (see abstract), wherein a plurality of sub-pixels forms a plurality of pixel units arranged in an array (fig. 8B), each pixel unit comprises three sub-pixels corresponding to different colors (fig. 8B, paragraph 2, red, green and blue sub-pixels), 


    PNG
    media_image7.png
    677
    541
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of pixel unit with three sub-pixels arranged in adjacent columns and flipped structure in adjacent row, such as disclosed by Peng, into the display device of Kim with corresponding drive switches for each sub-pixels, to constitute wherein a plurality of sub-pixels forms a plurality of pixel units arranged in an array, each pixel unit comprises three sub-pixels corresponding to different colors, and the light-emitting units of the three sub-pixels in each pixel unit are arranged in adjacent two columns of the pixel array,  and (from claim 25) wherein an arrangement structure obtained by reversing each pixel unit by 180 degrees along a row direction is identical with an arrangement structure of an adjacent pixel unit in a same column, the combination is incorporation of a known pixel arrangement technique into pixel driving technique with predicable result, the result would have been predictable and would result display device with three colors sub-pixels having improved subpixel rendering ability to display intended image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694